Citation Nr: 1450397	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


REMAND

The Veteran served on active duty from August 1964 to March 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned at an April 2013 hearing and a transcript of the hearing has been associated with the file.

In April 2014, the Board remanded this matter for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An August 2014 VA psychiatric examination report reveals that a review of the Veteran's electronic medical records indicated that he had been receiving psychiatric treatment from "Dr. Watson of geriatric psychiatry" ever since relocating to Colorado.  It appears that this may be a VA physician, but there are no VA treatment records from any Colorado facility currently in the file.  The most recent VA treatment records in the file are from the St. Cloud VA Health Care System and are dated to May 2012.

Thus, it appears that there may be additional treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, to include the dates of any such treatment.

The Veteran should also be asked to complete an authorization for VA to obtain all records of his treatment for a psychiatric disability from Dr. Watson (if this is a private treatment provider) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the file.

2.  Obtain and associate with the file all records of the Veteran's treatment for a psychiatric disability from the St. Cloud VA Health Care System dated from May 2012 through the present, from the VA Eastern Colorado Health Care System, from the VA Medical Center in Grand Junction, Colorado, and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  The agency of original jurisdiction should undertake any additional evidentiary development suggested by any newly received evidence.  If a benefit on appeal remains denied, the agency of original jurisdiction shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

